Case 5:20-cv-00124-DAE-HJB Document 38 Filed 10/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

RAFAEL A, AMEZCUA OLVERA,
Petitioner,

V. SA-20-CA-124-DAE (HJB)
FIELD OFFICE DIRECTOR DANIEL
BIBLE, Immigration and Customs (ICE),
Enforcement and Removal Operations;
WARDEN RAYMUNDO CASTRO,

South Texas Detention Complex, in His
Official Capacity; and ATTORNEY
GENERAL BARR in His Official Capacity,
UNITED STATES ATTORNEY GENERAL

WM Wi WM 1 a an un 6) om an a a ean eo

Respondents.

ORDER SETTING
TELEPHONIC STATUS CONFERENCE

The Court would like to hold a status conference with counsel in this case. Accordingly,

it is hereby ORDERED that a status conference will be conducted by phone on October 23, 2020,

at 11:30 A.M.

In advance of the designated start time of the conference, the parties are directed to dial:

888-363-4734, and when prompted to do so, enter Access Code 1223006 (and press #).

/
Heyry J/B¢mporad
United/Stat

es Magistrate Judge

SIGNED on October 15, 2020.

  
 
  
